Case 7:20-mj-00938 Document 1 Filed on 05/05/20 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCcALLEN DIVISION

 

 

 

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT

Oliver Santizo-De Leon

Case Number; M-20-09430-M
AKA; Oliver Santigo De Leon

IAE YOB: 1978
Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 4, 2020 in Starr County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; :

- in violation of Title 8 United States Code, Section(s) 1326 (Felony)

I further state that | am a(n) Border Patrol Agent. and that this complaint is based on the

following facts:
Oliver Santizo-De Leon was encountered by Border Patrol Agents near Roma, Texas on May 4, 2020. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on May 4, 2020, near Roma, Texas. Record checks revealed the defendant was formally Deported/Excluded
from the United States on December 10, 2019 through Alexandria, Louisiana. Prior to Deportation/Exclusion the defendant was
instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security.

Continued on the attached sheet and made a part of this complaint: [] Yes [x] No

Complaint authorized by: AUSA Laura Garcia

Submitted by reliable electronic means, sworn to and attested /S/ Mirna Silva

 

telephonically per Fed. &. Cr.P.4.1, and probable cause found on: Signature of Complainant

  

May 5, 2020 a2J:] HAA Mirna Silya-77->.__ Border Patrol Agent
J

  

Juan F. Alanis _U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Signhdture of Judicial Officer
